DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “one end of the first link is pivotally connected to the first display through a second rotating shaft and another end of the first link is pivotally connected to the second display through a third rotating shaft” is not described in the specification as filed.
The specification as filed describes in paragraphs [0015], [0029], [0044] where the protrusion 110t (210t, 310t) and the base 112 (212, 312) may be pivotally connected to each other through a rotating shaft (not shown), so that the first display 110 (210, 310) can be closed or opened relative to the base 112 by using the rotating shaft as an axis. 
The specification as filed discloses [0019] Two ends of the first link 1161 are pivotally connected to the first display 110 and the second display 114 respectively. For example, a first end 1161a of the first link 1161 is pivotally connected to the first display 110, and a second end 1161b of the first link 1161 is pivotally connected to the second display 114.” See also paragraphs [0033, 0048] of instant specification. 
There is no disclosure of a first end and second end of the first link being connected to the first and second display, respectively, through a (second, third) rotating shaft, as claimed. Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4,6-8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al. (US 2020/0264672) in view Townsend et al. (WO 2019/240788, for purposes of examination the US PUB 2021/0165453 will be cited). 
As to Claim 1, Morino et al.  discloses A portable electronic device, comprising: 
a base (fig.2A-C; main body chassis 12; para.0039); a first display (fig.2A-C; display chassis 14; para.0039) pivotally connected to the base through a first rotation shaft (fig.2A-C; display shaft 38 and main body shaft 36; para.0045), wherein the first display is movable to be opened or closed relative to the base (fig.2-C- para.0039,0047- opening/closing of the display chassis 14 relative to main chassis 12); 
a second display located between the base and the first display (fig.2A-C- moveable plate 22 includes sub-display 24; para.0048); and 
a linkage mechanism (fig.2B- drive mechanism 42; para.0050) comprising at least one first link (fig.2B- bridge portion 42A; para.0051), wherein one end of the first link is pivotally connected to the first display through a second rotating shaft (fig.2B-one end of bridge portion 42a connected to display chassis 14 via display shaft 38) and another end of the first link is pivotally connected to the second display through a third rotating shaft (fig.2B- other end of bridge portion 42a is connected to moveable plate 22 via drive shaft 42B; para.0052),
wherein when the first display is opened relative to the base, the at least one first link is driven by the first display to rotate and drive the second display to move up relative to the base (fig.2A-C-para.0048, 0050, 0055-0059-when display chassis 14 is opened relative to main chassis, a turning motion is transmitted to the moveable plate through bridge portion 42a and drive shaft 42,  moving the moveable plate 22 upward), and 
when the first display is closed relative to the base, the at least one first link is driven by the first display to rotate in an opposite direction to drive the second display to move down to be accommodated between the first display and the base (fig.2A-C-para.0054, 0061- when the display chassis is closed, the drive portion 42a and drive shaft 42a move in opposite direction so that moveable plate 22 moves forward while the rear end of moveable plate 22c moves down, going back to initial state, where the moveable plate 22 is housed in the recessed portion 28 between the display chassis 14 and main chassis 12).
Morino et al. discloses where the drive portion 42a projects with respect to drive shaft 38 (para.0051), but does not expressly disclose where the drive portion 42a is a link.  
Townsend et al. discloses a lifting mechanism including a moveable member (figs.6-7- moveable member 604 (read as first link); para.0045) with a first end 610 rotatably coupled to rear end of secondary display 108 (para.0045) and second end 612 rotatably coupled to rotating member 602 (para.0045-0046), where the moveable member may lift the secondary display 108 as the display housing 102 is rotated into open position. 
The combination of Morino et al. in view of Townsend et al., each element would have performed the same function as it did separately. 
One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result, specifically, the linkage mechanism as claimed in claim 1, as well as the claims that depend therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Morino et al. by implementing a lifting mechanism as disclosed by Townsend et al, such that first end 610 moveable member 604 (of Townsend) is rotably coupled to the rear end 22c of moveable plate 22 (of Morino) and the second end 612 of moveable member 604  (of Townsend) is connected to the first end -drive shaft 42a of drive mechanism 42 (of Morino). 
The motivation being since in doing so would not have modified the operation the device, yielding predictable results. In particular, providing lifting of a secondary display of the electronic device relative to the movement of the first display. Thus improving the user experience with the secondary display. 

As to Claim 2, Morino et al. in view of Townsend et al., do not expressly disclose wherein the linkage mechanism further comprises at least one second link, wherein two ends of the second link are pivotally connected to the second display and the base, respectively, and when the first display is opened relative to the base, the at least one first link and the at least one second link rotate to drive the second display to move up and tilt, respectively, relative to the base.
However, in a separate embodiment Morino et al. discloses wherein the linkage mechanism further comprises at least one second link (fig.11B- brace member 72), wherein two ends of the second link are pivotally connected to the second display (fig.11B- end 72a) and the base (fig.11B- end 76); para.0091) respectively, and when the first display is opened relative to the base, the at least one first link and the at least one second link rotate to drive the second display to move up and tilt, respectively, relative to the base (Morino-0105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Fig.2A-C by implementing a brace member as disclosed in Fig.11B, the motivation being to support the moveable plate 22 from below, thus the inclined posture of the moveable plate is further stabilized (para.0110, 0112). 

As to Claim 4, Morino et al. in view of Townsend et al., do not expressly disclose wherein the linkage mechanism further comprises at least one second link, wherein two ends of the second link are pivotally connected to the second display and the base, respectively, and when the first display is closed relative to the base, the at least one first link and the at least one second link rotate in an opposite direction to drive the second display to move down to be accommodated between the first display and the base.
However, in a separate embodiment Morino et al. discloses wherein the linkage mechanism further comprises at least one second link (fig.11B- brace member 72), wherein two ends of the second link are pivotally connected to the second display (fig.11B- end 72a) and the base (fig.11B- end 76); para.0091) respectively, and when the first display is closed relative to the base, the at least one first link and the at least one second link rotate in an opposite direction to drive the second display to move down to be accommodated between the first display and the base (Morino-0061, 0110, 0113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed in Fig.2A-C by implementing a brace member as disclosed in Fig.11B, the motivation being to support the moveable plate 22 from below, thus the inclined posture of the moveable plate is further stabilized (para.0110, 0112). 

As to Claim 6, Morino et al. in view of Townsend et al. disclose, further comprising a first functional module, wherein the first functional module is disposed on the base (Morino-fig.1-2-keyboard 20; touchpad 20a, blower fan 30; para.0037,0042).

As to Claim 7, Morino et al. in view of Townsend et al. disclose, wherein when the first display is closed relative to the base, the first functional module is covered by the second display, and when the first display is opened relative to the base, the second display is moved to expose the first functional module (Morino-fig.2A- when in closed position the blower fan 30 and vent hole 26  is covered by moveable plate 22; fig.2B-C- when in opened position the blower fan 30 and vent hole 26 is exposed).

As to Claim 8, Morino et al. in view of Townsend et al. disclose wherein the first functional module comprises a speaker, a heat dissipation module, a stylus, or any combination thereof (Morino-fig.2- para..0042- blower fan 30, vent hole 26).

As to Claim 16, Morino et al. in view of Townsend et al. disclose  wherein when the first display is opened relative to the base, an included angle is formed between the second display and the base, and the included angle is between 15° and 45° (Morino-para.0045).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al. (US 2020/0264672) in view Townsend et al. (WO 2019/240788, for purposes of examination the US PUB 2021/0165453 will be cited), further in view of Liu et al. (US 2020/0363839).
As to Claim 9, Morino et al. in view of Townsend et al. do not expressly disclose wherein the second functional module is disposed on the second display, and the second functional module comprises a speaker.  
Liu et al. discloses an expansion module (fig.1- expansion modules 140) that may comprise a display and speaker (para.0028-0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Morino et al. in view of Townsend et al. by providing a speaker, as disclosed Liu et al, with the auxiliary display (of Morino), the motivation being to provide display screen that be used as an extension of the main screen, and display built-in applications such as music player/voice assistance (para.0029-Liu). 

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al. (US 2020/0264672) in view Townsend et al. (WO 2019/240788, for purposes of examination the US PUB 2021/0165453 will be cited), further in view of Moser (US 2018/0210504).
As to Claim 10, Morino et al. in view of Townsend et al. disclose wherein a display surface the sub-display is smaller than that of main display (Morino as depicted in fig.1; Townsend fig.1-para.0018), but do not expressly disclose a display area of the second display is between 10% and 40% of a display area of the first display.
Moser et al. discloses wherein a display area of the second display (fig.5-display 652; fig.8- second display 82) is between 10% and 40% of a display area of the first display (as depicted in fig.8-main display 89; para0055-0056- second display is comparatively smaller than the main display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Morino et al. in view of Townsend et al., by providing a relatively small secondary display, as disclosed by Moser et al., the motivation being to minimize visual interference between the second display and the main display (para.0056-Moser).

As to Claim 11, Morino et al. in view of Townsend et al., as modified by Moser et al., disclose an input apparatus, wherein the input apparatus is disposed on the base (Morino-fig.1-keyboard 20; Townsend-fig.1-keyoard 130; Moser-figs.5-6,8-keyboard 83 on base unit 81).  

As to Claim 12, Morino et al. in view of Townsend et al. disclose wherein a display surface the sub-display is smaller than that of main display (Morino as depicted in fig.1; Townsend fig.1-para.0018), but do not expressly disclose, wherein a display area of the second display is between 41% and 60% of a display area of the first display. 
Moser et al. discloses wherein a display area of the second display (as depicted fig.11-second display 113) is between 41% and 60% of a display area of the first display (as depicted in fig.11-main display 111). Moser et al. discloses where a larger second display 113 may be implemented (para.0062). 
The combination of Morino et al. in view of Townsend et al., as modified by Moser et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Morino et al. in view of Townsend et al. by providing a larger secondary display, as disclosed by Moser et al., the motivation being to provide more functionality to the user, enabling more efficient multitasking and creating convenience and productivity advantages (para.0065-Moser).

As to Claim 13, Morino et al. in view of Townsend et al., as modified by Moser et al. disclose an input apparatus, wherein the input apparatus is disposed on the base (Morino-fig.1-keyboard 20; Townsend-fig.1-keyoard 130; Moser-figs.5-6,8-keyboard 83 on base unit 81).  

As to Claim 14, Morino et al. in view of Townsend et al. do not expressly disclose wherein a display area of the second display is between 61% and 100% of a display area of the first display.
Moser et al. discloses wherein a display area of the second display (as depicted fig.11-second display 113) is between 61% and 100% of a display area of the first display (as depicted in fig.11-main display 111). Moser et al. discloses where a larger second display 113 may be implemented (para.0062). 
The combination of Morino et al. in view of Townsend et al., as modified by Moser et al., each element would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination would yield a predictable result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Morino et al. in view of Townsend et al. by providing a larger secondary display, as disclosed by Moser et al., the motivation being to provide more functionality to the user, enabling more efficient multitasking and creating convenience and productivity advantages (para.0065-Moser).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morino et al. (US 2020/0264672) in view Townsend et al. (WO 2019/240788, for purposes of examination the US PUB 2021/0165453 will be cited), further in view of Moser (US 2018/0210504) and further in view of Makinen et al. (US 2020/0097052). 
As to Claim 15, Morino et al. in view of Townsend et al., as modified by Moser et al., disclose an input apparatus (Morino-fig.1-keyboard 20; Townsend-fig.1-keyoard 130; Moser-figs.5-6,8-keyboard 83 on base unit 81), but do not expressly disclose wherein the input apparatus is detachably disposed on an outer surface of the first display.
Makinen et al. discloses wherein the input apparatus is detachably disposed on an outer surface of the first display. (para.0034,0065-0066,0068,0073,0074-0075; keyboard 122 may removably coupled to second screen 104 (first display)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to modify the device disclosed by Morino et al. in view of Townsend et al., as modified by Moser et al., by implementing a detachable keyboard as disclosed by Makinen et al., the motivation being to be able to select a display including a user interface based on the position of the keyboard (para.0066-Makinen).
Allowable Subject Matter
Claims 3, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the at least one first link has a first end and a second end pivotally connected to the first display and the second display, respectively, a first extension direction is formed between the first end and the second end of the at least one first link, the at least one second link has a first end and a second end pivotally connected to the second display and the base, respectively, a second extension direction is formed between the first end and the second end of the at least one second link, when the at least one first link overlaps the second display, the first extension direction and the second extension direction overlap a direction of tilt of the second display” in combination with the other limitations in the claim.
 Claim 5 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the at least one first link has a first end and a second end pivotally connected to the first display and the second display, respectively, a first extension direction is formed between the first end and the second end of the at least one first link, the at least one second link has a first end and a second end pivotally connected to the second display and the base, respectively, a second extension direction is formed between the first end and the second end of the at least one second link, when the second display is accommodated between the first display and the base, the first extension direction and the second extension direction intersect each other, in combination with the other limitations in the claim.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new grounds of rejection are applied as necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627